Title: From John Adams to John Quincy Adams, 6 December 1816
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy Decr. 6. 1816

John Sergeant Esquire, a Director of the Bank of U. S. is appointed by that Board to negotiate for ten Millions of Spanish Dollars, offered by a commercial House in London
This Gentleman, a Son of Jonathan Dickenson Serjeant Esq, once an intimate Friend of mine in Congress in times of difficulty and danger, requests an Introduction to you.
I give it, with pleasure, both because I hear a good account of his personal Character, and because your Assistance may be usefull to him in his public pursuit.
Our Massachusetts had half a Mind to vote for Mr Monroe: but as their Magnanimity could not hold out We must remain in a forlorn Minority.
In hopes of Seeing you and your Family Once more I am your ever affectionate

John Adams